Citation Nr: 9931661	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for service-
connected right ear hearing loss, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from the April 1996 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied the veteran's claim for an increased evaluation for 
service-connected right ear hearing loss disability, 
evaluated as zero percent disabling.  

In a January 1998 decision, the Board remanded the case to 
the RO for adjudication of the inextricably intertwined 
issues of service connection for bilateral tinnitus and left 
ear hearing loss.  In a February 1998 rating decision, the RO 
denied those matters.  The veteran was informed of this 
decision in a February 1998 letter.  A statement of the case 
was furnished to the veteran on these issues in January 1999, 
and he filed a substantive appeal that same month.  
Accordingly, these issues are fully developed for appellate 
review.  

In August 1999, the Board requested an opinion from VA's 
Veterans Health Administration (VHA) in connection with the 
veteran's service connection claims.  An opinion was provided 
in September 1999.  The veteran's representative was provided 
the opportunity to present any additional argument.  
Additional argument was received in October 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of entitlement to service 
connection for hearing loss of the left ear and tinnitus has 
been obtained.  

2.  It is reasonably probable that the veteran's hearing loss 
of the left ear is causally related to service.  

3.  The probability is extremely high that the veteran's 
current tinnitus is causally related to service.  


CONCLUSION OF LAW

Hearing loss of the left ear and tinnitus were incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show no complaints or findings of 
hearing loss of the left ear or tinnitus.  

When the veteran first submitted an application for VA 
compensation benefits in 1946, he reported having been 
exposed to repeated heavy gunfire while at sea during 
service.  

A rating decision dated in May 1958 granted service 
connection for conductive deafness of the right ear.  

The initial findings of sensorineural hearing loss of the 
left ear occurred in private medical records dated in July 
1995, at which time the loss was described as mild.  

In a January 1996 report, Bud A. West, M. D., provided an 
opinion that the high frequency component of the left ear 
hearing loss was compatible with noise exposure injury.  

The veteran was afforded a VA examination in April 1996 
during which the veteran reported no complaints of tinnitus.  
Mild high frequency sensorineural hearing impairment of the 
left was found.  

In January 1997, the veteran was afforded another VA 
audiologic examination; there were no complaints or findings 
of tinnitus.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
55
65
85
LEFT
15
25
25
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 percent in the left ear.  
Mild high frequency sensorineural hearing impairment of the 
left was found.  

During VA examination of the ears in February 1997, the 
veteran reported a history of hearing loss that started in 
the military when he was stationed on a ship and was exposed 
to artillery from the usual ship noise.  Little, if any, ear 
protection was used at the time.  It was reported that 
hearing gradually worsened in both ears since the onset of 
symptoms.  It was noted that he had bilateral tinnitus.  
Subjective complaints and objective findings were hearing 
loss and tinnitus.  The diagnoses included bilateral 
sensorineural hearing loss secondary to noise exposure and/or 
chronic ear disease and surgery in the right ear.  Tinnitus 
was likewise considered to be related to the inner ear 
hearing disturbance.  

The veteran was afforded hearings in August 1997 and March 
1999 during which he described his problems with hearing loss 
and tinnitus.  

In the September 1999 opinion, the VHA expert of the 
otolaryngology section reported pertinent findings from the 
claims file.  It was his opinion that there was a reasonable 
degree of certainty and probability that the veteran's 
current left ear hearing loss was etiologically related to 
his active service, including the alleged noise exposure.  It 
was also his opinion that the probability that the current 
tinnitus was related to service was extremely high.  


II.  Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

III.  Analysis:  Left Ear Hearing Loss and Tinnitus

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims 
of entitlement to service connection for bilateral tinnitus 
and left ear hearing loss.  Under the law, a person who 
submits a claim for benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board finds that the veteran's claim for service 
connection is well grounded.  There is evidence of current 
disability as defined by 38 C.F.R. § 3.385.  The veteran also 
provided testimony regarding the incurrence of hearing loss 
due to service.  Finally, medical nexus evidence was 
submitted that tends to link the post service left ear 
hearing loss and tinnitus to service.  Caluza, 7 Vet. App. at 
506.  

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet.App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet.App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet.App. 164, 169 (1991).

In this case, service medical records reflect no pertinent 
complaints or findings.  It was not until more than 4 decades 
after service that the first findings of hearing loss of the 
left ear and tinnitus are shown.  These initial findings 
would generally seem too remote from service to indicate a 
relationship therewith.  

As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  As 
lay statements, such are not sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this, and in other cases where the ultimate question to 
resolve the case is medical in nature, only independent 
medical evidence may be considered to support Board findings.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In this case, there is medical evidence to support the 
veteran's claim.  The veteran reported that he was exposed to 
noise during service, and in 1996, a private doctor opined 
that the high frequency component of the left ear hearing 
loss was compatible with noise exposure injury.  When the 
veteran was afforded a VA examination in 1997, however, the 
medical opinion was more equivocal and less supportive of the 
claim.  At that time, the impression was that bilateral 
sensorineural hearing loss was secondary to noise exposure 
and/or chronic ear disease and surgery in the right ear; 
tinnitus was likewise considered to be related to the inner 
ear hearing disturbance.  

Since the etiology of the claimed disorders was not entirely 
clear, the Board sought an opinion from a VHA expert.  
Following review of the claims file, the VHA chief 
essentially concluded that both tinnitus and hearing loss of 
the left ear were reasonably related to service.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
Board has carefully reviewed the evidence both for and 
against the claim.  Given that the evidence is at least in 
equipoise, the Board resolves all doubt in favor of the 
veteran.  Accordingly, service connection is warranted for 
hearing loss of the left ear and tinnitus.   


ORDER

Service connection for hearing loss of the left ear and 
tinnitus is granted.


REMAND

Since the rating of the currently service-connected right ear 
hearing loss is affected by the aforementioned grant of 
service connection for left ear hearing loss, the Board must 
remand the claim to the RO for the following:  

1.  The RO should consider the pending 
issue of entitlement to a higher rating 
for hearing loss in light of the above 
grant of service connection for hearing 
loss of the left ear.  If deemed 
necessary, another examination should be 
scheduled; any other pertinent 
development should be accomplished.  

2.  If the benefit sought on appeal 
remains unsatisfactory to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


